—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered October 13, 1993, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, intelligently, and voluntarily waived his right to appeal at the time that he entered his plea of guilty (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; cf., People v Bray, 154 AD2d 692). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.